Name: 2001/535/EC: Commission Decision of 6 July 2001 amending Decision 94/442/EC setting up a conciliation procedure in the context of the clearance of the accounts of the European Agricultural Guidance and Guarantee Fund (EAGGF) Guarantee Section (notified under document number C(2001) 1756)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  accounting;  EU institutions and European civil service;  European Union law
 Date Published: 2001-07-17

 Avis juridique important|32001D05352001/535/EC: Commission Decision of 6 July 2001 amending Decision 94/442/EC setting up a conciliation procedure in the context of the clearance of the accounts of the European Agricultural Guidance and Guarantee Fund (EAGGF) Guarantee Section (notified under document number C(2001) 1756) Official Journal L 193 , 17/07/2001 P. 0025 - 0025Commission Decisionof 6 July 2001amending Decision 94/442/EC setting up a conciliation procedure in the context of the clearance of the accounts of the European Agricultural Guidance and Guarantee Fund (EAGGF) Guarantee Section(notified under document number C(2001) 1756)(2001/535/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(1), and in particular Article 7(5) thereof,Whereas:(1) In order to ensure that the Conciliation Body can continue to function while its members are gradually replaced, members' terms of office should be renewable for a shorter term after the initial term of three years. The special rules to apply to the term of office of the Chariman of the Body should be made clearer. To that end, Commission Decision 94/442/EC of 1 July 1994 setting up a conciliation procedure in the context of the clearance of the accounts of the European Agricultural Guidance and Guarantee Fund (EAGGF) Guarantee Section(2), as last amended by Decision 2000/649/EC(3), should be adopted.(2) The EAGGF Committee has delivered a favourable opinion,HAS ADOPTED THIS DECISION:Article 1Decision 94/442/EC is hereby amended as follows:1. The second and third subparagraphs of Article 3(2) are replaced by the following: "The Chairman and the members shall be appointed by the Commission for an initial term of office of three years after the EAGGF Committee has been consulted in accordance with Article 14(1) of Regulation (EC) No 1258/1999. Their terms of office may be renewed for a year at a time only, and the Committee must be informed. However, where the Chairman to be appointed is already a member of the Body, his/her initial term of office as Chariman shall be three years.Furthermore, after the EAGGF Committee has been consulted as before in accordance with Article 14(1)(a) of Regulation (EC) No 1258/1999, the Commission shall appoint substitute members who meet the criteria laid down in the first subparagraph and who shall be called on in the order of the Commission's list."2. Article 3(3) shall be replaced by the following: "After his/her term of office has expired, the member or, where applicable, the Chairman shall remain in office until he/she is replaced or his/her term of office is renewed."3. The first subparagrpah of Article 3(4) is replaced by the following: "Before the expiry of the three-year period, a member's term of office may be terminted as a result of voluntary or compulsory resignation, or death. In such cases the member shall be replaced for the remainder of his/her term by the first available substitute member. However, should the Chariman resign or die, the member who is to perform the Chariman's duties for the remainder of the latter's term of office shall be appointed by the Commission after the EAGGF Committee has been consulted in accordance with Article 14(1) Regulation (EC) No 1258/1999."Article 2This Decision is addressed to the Member States.Done at Brussels, 6 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 103.(2) OJ L 182, 16.7.1994, p. 45.(3) OJ L 272, 25.10.2000, p. 41.